McCLELLAN, C. j.
The court did not err in overruling the demurrer ti> the first count of the indictment. It is in the Code form. — Code 1896, § 4923, Form 48, Criminal Code, p. 330.
The case being tried on the first count, a primal ingredient of the offense was the falsity of the alleged representations whereby defendant obtained money from Brinkmeyer. Without proof of such falsity the corpus delicti was not shown. The only evidence offered to show that the representations were false was the confession of the defendant to that-effect. In the absence of independent- evidence in that connection this confession was not admissible, and should have-been excluded on defendant’s objection based upon the ground that the corpus delicti had not been proved; and the general charge should have been given for the defendant. “A confession not corroborated by independent evidence of the corpus delicti is not sufficient to support a conviction of felony.” — Matthews v. State, 55 Ala. 187; Smith v. State, 133 Ala. 145; Stringer v. State, 135 Ala. 60.
Reversed and remanded.
Tyson, Simpson and Anderson, J. J., concurring.